Citation Nr: 1637437	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army National Guard which included a period of active duty from July 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  In October 2012, the Veteran testified at a videoconference hearing before the undersigned.  

The case was then remanded for further development in July 2014.  Review of the Veteran's claims file reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, this issue is being remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the development requested in the Board's July 2014 remand has not been completely performed.

In its July 2014 decision the Board had found that new and material evidence had been received to reopen service connection for a left knee disorder, and had remanded the claim for additional development and readjudication on the merits.  A December 2014 Supplemental Statement of the Case (SSOC) did not comply with the remand order to adjudicate the reopened issue and erroneously continued to adjudicate the issue on the basis of whether new and material evidence had been received to reopen the claim, a question that had been settled by the Board's July 2014 final decision to reopen the service connection claim.  As a result, this matter must be once again remanded to allow for compliance with the directives of the prior Board remand.

In its July 2014 remand, the Board instructed the AOJ to obtain a VA addendum opinion to determine the cause of the left knee disorder.  The examiner was to assume the Veteran did not have any left knee condition prior to service and then address whether any current left knee disorder was at least as likely as not related to service, including reports of a fall on the knee.  See July 2014 Board Remand.  The record indicates that the Veteran was then afforded a VA examination in July 2014, where the examiner failed to answer this specific question posed by the Board.  Therefore, an addendum opinion is needed.

The AOJ was also instructed to obtain treatment records from Providence Clinic, a private facility that the Veteran identified as having received treatment from several years prior.  The Veteran was sent a letter requesting that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information.  Although he returned the requested form-signed and dated, he did not provide an address for Providence Clinic or the dates of pertinent treatment (sections 8A and 8B).  

In addition, the Board observes that there are additional reasons for remand.  It seems the AOJ has been unable to obtain the Veteran's complete service treatment records for his brief period of active service from July 1977 to August 1977.  In this situation, VA has a heightened duty to assist the Veteran in development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his/her claim in a case where service treatment records are missing includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991). 

In this case, no left knee disorder was shown at entry, but a history of surgical removal of varicose veins from the left leg prior to service without complications and no sequelae was noted.  During service, the Veteran was evaluated for a left knee injury in July 1977 at Walson Army Hospital, Fort Dix.  In August 1977, the Veteran underwent an examination at Walson Army Hospital for the purpose of a Medical Evaluation Board (MEB).  The diagnosis was chronic left knee pain, status post removal of varicose veins.  Service doctors later determined that a left knee condition pre-existed service on the basis of the MEB, but there are no inpatient treatment records or other findings associated with this evaluation.  The Veteran's DD 214 showed he was honorably discharged from service during his basic training.

The Board finds that the AOJ should contact all appropriate repositories to obtain any outstanding service treatment records, including clinical inpatient records from Walson Army Hospital, Fort Dix, which may have been kept separately from the Veteran's service treatment records.

This remand will also allow for original consideration of the additional evidence added to the file since the supplemental statement of the case in July 2012.  38 C.F.R. §§ 19.37, 20.1304 (2015).

The Board sincerely regrets the additional delay and is cognizant of the fact that this issue has been remanded before, but the adjudication of service connection for a left knee disorder cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records, including any clinical records of inpatient treatment at Walson Army Hospital, Fort Dix, in July 1977 to August 1977.  A copy of the proceedings of any medical evaluation board (MEB), including all medical records supporting the findings of the MEB, conducted in association with the Veteran's separation from service in August 1977 should be obtained.

2.  Ask the Veteran to identify all VA and non-VA treatment providers who have seen him for his left knee disorder since his discharge from service in August 1977, and obtain copies of any identified clinical records pertaining to such treatment that are not already in the file.  The Board is particularly interested in any treatment that the Veteran may have received from Providence Clinic referenced in the Veteran's October 2012 hearing testimony.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  The Veteran's claims file should then be returned, if possible, to the VA examiner who previously reviewed the file in July 2014 for an addendum opinion.  If that examiner is not available, the Veteran's file should be sent to another VA medical professional who will have an opportunity to review the complete file.  Examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion.  In light of additional review the record, the examiner should: 

a) Determine whether there is clear and unmistakable evidence (undebatable) that a left knee disorder preexisted the Veteran's period of active duty beginning in May 1977.  If the examiner finds that a left knee disorder preexisted service, he/she should identify the disability and the evidence supporting pre-existence.  Based on what is medically known about varicose veins, he/she should discuss the likelihood that the Veteran's pre-service history of varicose veins would result in chronic left knee pain or disability. 

b) If a pre-existing left knee disorder is found, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the preexisting left knee disorder was NOT aggravated by service.  If any increase in disability is shown in service, clear and unmistakable evidence must show that such is due to the natural progression of the disease, and not due to service.  The examiner is informed that the need for an MEB and the resulting discharge is strong evidence of actual worsening.

c) If the examiner finds that the evidence of record does not clearly and unmistakably show that a left knee condition existed prior to service AND that it was not aggravated by service, the presumption of soundness is not rebutted, and the examiner must provide an opinion addressing whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diagnosed degenerative joint disease of the left had its clinical onset during or is otherwise related to the Veteran's military service as opposed to some other pathology.  The examiner should specifically discuss the July 2012 VA examination report.  If the examiner agrees or disagrees with this opinion, he/she should specify his or her reasoning for doing so.  

d) In providing an opinion, the examiner is asked to carefully consider the Veteran's lay testimony in addition to the documentary evidence of record.  He/She should remain mindful of the fact that the Veteran is competent to say he injured himself during service, even if the injury or complaints of pain are not actually documented in service treatment records, and that these assertions must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having sustained such injuries during service.  

4.  After the above actions are completed in compliance with the terms of this remand, the AOJ must readjudicate on the merits the issues of direct service connection for a left knee disorder.  If the claim is not fully granted, a supplemental statement of the case should be issued and the matter should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


